Citation Nr: 0201529	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 2000 
for payment of dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  
The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which granted DIC to the 
appellant, with payment effective from January 1, 2000.  She 
appeals for an earlier effective date.


FINDINGS OF FACT

1.  The veteran was discharged from service in May 1968; he 
died in June 1988 of non-service-connected illness; and from 
the time of service until his death (about 20 years) he 
received total compensation benefits for service-connected 
disabilities.

2.  The veteran and the appellant were married in September 
1986 (more than 1 year but less than 2 years before his 
death).  There were no children born of their marriage.

3.  The appellant's original claim for DIC, under the law 
providing for such benefits when a veteran had a total 
compensation rating for at least 10 years preceding death 
(the law was then numbered 38 U.S.C. § 410(b), was later 
renumbered § 418, and is currently numbered § 1318) was 
denied by the RO in August 1988, based on the fact that she 
did not meet the requirement of then-existing law that she be 
married to the veteran for a minimum of 2 years.  The 
appellant did not appeal this decision.

4.  The law and regulation on the length of marriage for a 
surviving spouse to qualify for DIC on this basis was 
changed, effective December 18, 1989, to require that the 
spouse be married to the veteran for at least 1 year.

5.  The appellant submitted an application to reopen her 
claim for DIC under 38 U.S.C. § 1318 on December 11, 2000.

6.  The RO subsequently awarded the appellant DIC under 
38 U.S.C. § 1318, with payment effective January 1, 2000. 


CONCLUSION OF LAW

The appellant's award of DIC under 38 U.S.C.A. § 1318 is 
properly effective as of December 11, 1999, based on 
liberalizing law and regulation, and payment pursuant to the 
award is properly effective as of January 1, 2000.  
38 U.S.C.A. §§ 5110(g), 5111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.31, 3.114 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that an effective date earlier than 
January 1, 2000 should be assigned for payment of DIC.  The 
file shows that through correspondence, the statement of the 
case, and the supplemental statement of the case, the 
appellant has been informed of what is required to 
substantiate her claim.  Pertinent documents are on file.  
The Board finds that the notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

The veteran had active service from May 1965 to May 1968.  
From the time of his service discharge until his death, about 
20 years later, he received total compensation benefits based 
on service-connected disabilities.  

The veteran and the appellant were married in September 1986, 
which is more than 1 year but less than 2 years before he 
died.  There were no children born of their marriage.  

The veteran died in June 1988 from a non-service-connected 
disease.  

The appellant filed her original claim for DIC in June 1988.

In a July 1988 decision, the RO denied service connection for 
the cause of the veteran's death.  The RO also found that 
there was basic eligibility for DIC (for otherwise qualified 
claimants) under 38 U.S.C. § 410(b), which provided for 
payment of DIC, in the same manner as if death were service 
connected, when a veteran had received total service-
connected disability compensation for a period of 10 years or 
more immediately preceding his death.  The Board notes that 
this DIC law was later renumbered 38 U.S.C. § 418, and is 
currently numbered 38 U.S.C. § 1318.  In an August 1988 
decision, the RO denied the appellant's claim for DIC under 
this law, finding that she did not meet the law's requirement 
that she had to be married to the veteran for at least 2 
years preceding his death.  See 38 C.F.R. § 3.54(c)(2) 
(1988).

The appellant did not appeal the August 1988 RO decision, and 
it became final.  38 U.S.C.A. § 7105.

The law and regulation on the length of marriage for a 
surviving spouse to qualify for DIC under this law (which is 
currently numbered 38 U.S.C.A. § 1318) was changed, effective 
December 18, 1989, reducing the period of time that the 
spouse had to be married to the veteran from 2 years to only 
1 year.  See Pub. L. 101-237 (December 18, 1989); 38 C.F.R. 
§ 3.54(c)(2) (1991), change effective December 18, 1989, 56 
Fed. Reg. 5756 (1991).

On December 11, 2000, the RO received the appellant's 
application to reopen her claim for DIC under 38 U.S.C.A. 
§ 1318.

In June 2001, the RO approved the appellant's claim for DIC 
under 38 U.S.C.A. § 1318, based upon the 1989 change in the 
law which reduced the 2-year marriage period to 1 year.  The 
RO, noting that the award was based on a liberalizing change 
in law or VA issue, made the award effective one year prior 
to the December 11, 2000 claim (i.e., December 11, 1999), 
with payment pursuant to the award effective with the start 
of the following month, January 1, 2000.

In written statements, and in testimony at an October 2001 RO 
hearing, the appellant contended that her DIC should be paid 
from an even earlier date.  She faults the VA for not earlier 
informing her of the 1989 change in law which rendered her 
eligible for DIC, and she notes that if she had been so 
informed she could have reapplied for benefits earlier.

According to the law, unless specifically provided otherwise, 
the effective date of an award of DIC based on a claim 
reopened after a final disallowance will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  Under this provision, the effective date 
assigned for the award of DIC in this case could be no 
earlier than December 11, 2000, because that was the date 
that the RO received the appellant's application to reopen 
her claim for DIC.

However, other legal authority provides an exception to the 
general rule on effective dates for awards.  This legal 
authority provides that where DIC is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the 
liberalizing law or administrative issue, although in no 
event shall such award be retroactive for more than 1 year 
from the date of application therefor.  If the claim is 
reviewed at the request of a claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g), 38 C.F.R. 
§ 3.114.

Given that the appellant's DIC was awarded based on an 
intervening liberalizing law and regulation (reducing the 
marriage length requirement to 1 year, thereby qualifying her 
for the benefit), the effective date rule of 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114 permits her DIC award to be 
effective from December 11, 1999, which is one year prior to 
her December 11, 2000 claim.  In accordance with 38 U.S.C.A. 
§ 5111 and 38 C.F.R. § 3.31, the commencement of the period 
of payment, pursuant to the award which was effective 
December 11, 1999, is delayed until the start of the 
following month, i.e., first payment is properly effective as 
of January 1, 2000.

The appellant asserts that she should be awarded an earlier 
effective date based upon the RO's failure to notify her of 
her potential entitlement to DIC following the change in the 
law.  However, the VA is not obligated to notify claimants of 
changes in the law which may be beneficial to them unless 
there is a specific provision requiring such in the 
liberalizing law.  Lyman v. Brown, 5 Vet. App. 194 (1993).  
The VA was not obligated to inform the appellant of the 
change in law in the instant case, and her failure to earlier 
learn of the change in law is not a basis for an earlier 
effective date for DIC.

The Board concludes that the RO assigned the correct 
effective date for payment of DIC in this case.  The relevant 
facts are not in dispute, and the law, not the evidence, is 
dispositive of the outcome of this case. As a matter of law, 
there is no entitlement to an earlier effective date for 
payment of DIC benefits, and the appellant's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for payment of DIC is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

